DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 16/009970 filed on February 23, 2022.



	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
2.	The Information Disclosure Statement filed on January 10, 2022 was reviewed and accepted by the Examiner.


					Claims
	
Claims 21-23 are newly added
	Claims 1-4, 6-14, 16-19 and 21-23 are pending.


Response to Arguments
3.	The applicant’s arguments have been considered but are not persuasive. 

	On Pg. 9 of remarks, in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues “Each on independent claims 11 and 16 recite similar claim language as that emphasized above with respect to claim 1. Therefore, the following remarks apply to all of the independent claims. As amended, claim 1 includes elements directed to determining one or more tasks needed to be performed to edit the document and using those determined one or more tasks to then identify an expert in performing those task(s) using one or more functionalities of an application. That is, the functionalities are tools of the application that are used to perform the task(s). In contrast, Mori teaches requesting assistance while completing an online financial document. The cited portions of Mori discuss a user requesting assistance using a chat window and choosing a level of expertise (e.g., ask a basic question vs. asking for assistance regarding complex calculations). Thus, the expert in Mori is selected based on a user selection of a level of expertise, not based on a user being an expert at performing one or more determined task using one or more functionalities of the application. Additionally, Mori fails to teach determining the one or more tasks needed to be performed to edit the document.”

Examiner replies that Mori does teach this limitation.  Col. 5 Lines 14-21 Mori discloses the user asking for assistance (Expert) regarding complex calculations that are required for completing certain fields in the document. The system identifies experts on different expertise levels that are tailored to the user. Completing certain fields in the document is seen as one or more tasks needed to edit the document. The complex calculations is seen as one or more task needed to be performed. Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 21-24 Mori discloses the user choosing or being assigned a support agent.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-3, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’).

As to claim 1 Mori teaches a method comprising:
Mori teaches receiving a request, from a second user, for assistance with editing a document using one or more functionality of an application to perform one or more tasks (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
Based on the request, determining the one or more tasks needed to be performed to edit the document (Col. 5 Lines 14-21 Mori discloses the user asking for assistance (Expert) regarding complex calculations that are required for completing certain fields in the document. The system identifies experts on different expertise levels that are tailored to the user. Completing certain fields in the document is seen as one or more tasks needed to edit the document. The complex calculations is seen as one or more task needed to be performed);
matching the second user with a first user based on the first user being an expert at performing the one or more tasks using the one or more functionality of the application (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 21-24 Mori discloses the user choosing or being assigned a support agent);
Mori teaches receiving an indication of an action performed by the first user using the one or more functionalities of the application to edit the document on behalf of the second user (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features);
Mori does not teach but Quershi teaches querying a database to retrieve a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the user, including a feature rating for the one or more functionalities of the features of the application that the first user used to edit the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with using the one or more functionalities feature of the application to edit the document and comprising both a quantitative objective rating and a qualitative subjective rating; (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Mori in combination with Quershi does not teach but Harris teaches receiving an assessment, from the second user, of the first user use of the one or more functionalities with respect to editing the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly. Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component);
and updating both the quantitative objective rating component of the feature rating for the one or more functionalities based on performance of the action using the one or more functionalities and the qualitative subjective rating component of the feature rating for the one or more functionalities based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).
Mori and Harris are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the collaboration of Harris, to facilitate assistance with a limited portion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to allow users that are less familiar with a subject, the ability to locate people that would provide the most useful help regarding the subject (Par. 0003 Harris).


As to claim 2 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches further comprising:
accessing a user identification for the first user with respect to a third-party data store, transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 3 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 6 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches Harris teaches accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user); 
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user to perform the one or more tasks using the one or more functionalities of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
wherein the log identifies a creation of an object with respect to the application (Par. 0021 Harris discloses a user generating a message in response to a request. Par. 0021 Harris discloses detecting a sequence of user actions).

As to claim 7 Mori in combination with Quershi and Harris teaches each and every limitation of claim 6.
In addition Harris teaches wherein the object is written content describing the a functionality of the one or more functionalities (Par. 0021 Harris discloses a user describing the request feature action).

As to claim 8 Mori in combination with Quershi and Harris teaches each and every limitation of claim 7.
In addition Harris teaches further comprising: receiving a rating of the written content by a third user; and updating the feature rating based on the rating of the written content by the third user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 9 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches further comprising: receiving a rating of the second user from the first user; and updating a user profile data structure of the second user based on the received rating of the second user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 11 Mori teaches a system comprising: at least one processor (Col. 7 Lines 15-16 discloses a processor);
and a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations: (Col. 7 Lines 15-16 Mori discloses a storage);
Mori teaches receiving a request, from a second user, for assistance with editing a document one or more functionalities of an application to perform one or more tasks (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
Based on the request, determining the one or more tasks needed to be performed to edit the document (Col. 5 Lines 14-21 Mori discloses the user asking for assistance regarding complex calculations that are required for completing certain fields in the document. Completing certain fields in the document is seen as one or more tasks needed to edit the document. The complex calculations is seen as one or more task needed to be performed);
matching the second user with a first user based on the first user being an expert at performing the one or more tasks using the one or more functionalities (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent);
Mori teaches receiving an indication of an action performed by the first user using the one or more functionalities of the application to edit the document on behalf of the second user, the feature being a functionality of the application that is used by the first user to edit the document (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features);
Mori does not teach but Quershi teaches querying a database to retrieve a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the first user, including a feature rating for the one or more functionalities of the application that the first user used to edit the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with using the feature of the application to edit the document and comprising both a quantitative objective rating and a separate qualitative subjective rating (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of by the first user use of the one or more functionalities with respect to editing the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating both the quantitative objective rating component of the feature rating for the one or more functionalities based on performance of the action using the one or more functionalities and a qualitative subjective rating component of the feature rating for the feature based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).
Mori and Harris are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the collaboration of Harris, to facilitate assistance with a limited portion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to allow users that are less familiar with a subject, the ability to locate people that would provide the most useful help regarding the subject (Par. 0003 Harris).


As to claim 12 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 13 Mori in combination with Quershi and Harris teaches each and every limitation of claim 11.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 16 Mori teaches a computer-readable storage device comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising:
Mori teaches receiving a request, from a second user, for assistance with editing a document using a one or more functionalities of an application to perform one or more tasks (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
based on the request, determining the one or more tasks needed to be performed to edit the document (Col. 5 Lines 14-21 Mori discloses the user asking for assistance regarding complex calculations that are required for completing certain fields in the document. Completing certain fields in the document is seen as one or more tasks needed to edit the document. The complex calculations is seen as one or more task needed to be performed);
matching the second user with a first user based on the first user being an expert at performing the one or more tasks using the one or more functionalities of the application (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent);
Mori teaches receiving an indication of an action performed by the first user using the one or more functionalities of the application to edit the document on behalf of the second user (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features);
Harris does not teach but Quershi teaches querying a database to retrieve a user profile data structure for the first user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the user, including a feature rating for the one or more functionalities of the application that the user used to edit the document (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with using the one or more functionalities of the application and comprising both a quantitative objective rating and a qualitative subjective rating (Fig. 10, Col. 21 and Lines 5-10, 25-30 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars. The help provider also has a ratings score in proofreading and editing.  The number of 4 stars is seen as the quantitative objective rating since the number of stars is quantitative and the number given, (1-5 stars) is an objective amount.  The help provider having rating scores in proofreading and editing is seen as the qualitative subjective ratings, since the skill of proofreading and editing is subject);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of the first user use of the one or more functionalities with respect to editing of the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating both the quantitative objective rating component of the feature rating for the one or more functionalities based on performance of the action using the one or more functionalities and a subjective rating component of the feature rating for the one or more functionalities based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).
Mori and Harris are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the collaboration of Harris, to facilitate assistance with a limited portion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to allow users that are less familiar with a subject, the ability to locate people that would provide the most useful help regarding the subject (Par. 0003 Harris).

As to claim 17 Mori in combination with Quershi and Harris teaches each and every limitation of claim 16.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the first feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).


As to claim 18 Mori in combination with Quershi and Harris teaches each and every limitation of claim 16.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 21 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches wherein the one or more functionalities of the application include one or more of a pivot table generation feature, a chart creation feature, a header formatting feature, a template feature, or a built-in spreadsheet function call feature (Col. 5 Lines 14-21 Mori discloses the user asking for assistance regarding inputting the correct information into the data fields. Using the interface to place the correct information into the fields is seen as template feature).


As to claim 22 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
In addition Harris teaches wherein the one or more functionalities comprise one or more tools of the application that the second user is unfamiliar with using to perform the one or more tasks (Col. 5 Lines 14-21 Mori discloses the user asking for assistance regarding inputting the correct information into the data fields. Using the interface to place the correct information into the fields is seen as one or more tools).


6.	Claims 4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Rajwat et al. U.S. Patent Application Publication No. 2017/0270079 (herein as ‘Rajwat’).


As to claim 4 Mori in combination with Quershi and Harris teaches each and every limitation of claim 3.
Mori in combination with Quershi and Harris does not teach but Rajwat teaches further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).


As to claim 14 Mori in combination with Quershi and Harris teaches each and every limitation of claim 13.
Mori in combination with Quershi and Harris does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).

As to claim 19 Mori in combination with Quershi and Harris teaches each and every limitation of claim 18.
Mori in combination with Quershi and Harris does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).


7.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Chen et al. U.S. Patent Application Publication No. 2007/0179958.


As to claim 10 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
Mori in combination with Quershi and Harris does not teach but Chen teaches comprising: establishing a collaborative editing session with respect to another document, over a network connection, between a third user and the first user based upon the feature rating and availability of the first user (Par. 146 Chen discloses the collaboration session is established based upon the available participants and the ranking of the participants).
Harris and Chen are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Chen, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0063 Chen).



8.	Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), and further in view of Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Bierner et al. U.S. Patent Application Publication No. 2008/0215976 (herein as ‘Bierner’)


As to claim 23 Mori in combination with Quershi and Harris teaches each and every limitation of claim 1.
Mori in combination with Quershi and Harris does not teach but Bierner teaches wherein editing the document comprises completing the document, the method further comprising: determining, based in part on the request, expected characteristics of the completed document, wherein determining the one or more tasks is based on the expected characteristics of the completed document. (Par. 00064 Bierner discloses identifying human support based upon the different level of importance related to the transaction value (document characteristics)).
Harris and Bierner are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the user support of Bierner, to facilitate interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide support to appreciate customers (Par. 0002-0004 Bierner).


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 13, 2022Examiner, Art Unit 2159         
 /AMRESH SINGH/ Primary Examiner, Art Unit 2159